DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,235,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 10,235,754.
Claim 1:
U.S. Patent No. 10,235,754 teach the following:
A method of measuring or estimating stress distributions on heart valve chordae tendinae in a subject, comprising: 
obtaining three-dimensional images of the heart valve leaflets (claim 1, column 9 lines 7-8);  
segmenting the heart valve leaflets in the three-dimensional images, in order to obtain three-dimensional binary images of the heart valve leaflets from which localized measurements of leaflet thickness can be computed (claim 1, column 9 lines 9-13); 
obtaining localized measurements of leaflet thickness by modeling a shape of each heart valve leaflet with three-dimensional medial axis representation, in order to generate an image- derived patient-specific model of the heart valve leaflets (claim 1, column 9 lines 14-18); and 
applying the image-derived patient-specific model of the heart valve leaflets to a finite element analysis (FEA) algorithm to estimate stresses on the heart valve chordae tendinae (claim 1, column lines 19-22).

Claim 2:
U.S. Patent No. 10,235,754 teach the following:
The method of claim 1, wherein the obtaining step comprises imaging the heart valve leaflets using echocardiography to obtain three-dimensional ultrasound images (claim 2).

Claim 3:
U.S. Patent No. 10,235,754 teach the following:
The method of claim 1, wherein segmenting the heart valve leaflets is performed manually with active contour evolution, with multi-atlas segmentation, or with a deformable modeling method (claim 3).





Claim 4:
U.S. Patent No. 10,235,754 teach the following:
The method of claim 3, wherein the heart valve leaflets are segmented in the three- dimensional image data by user-initialized three-dimensional active contour evolution based on region competition (claim 4).

Claim 5:
U.S. Patent No. 10,235,754 teach the following:
The method of claim 4, wherein segmenting the heart valve leaflets further comprises user- initialized region of interest (ROI) extraction including construction of a two-dimensional maximum intensity projection image along an axial dimension of an image volume of the heart valve leaflet images and application of adaptive histogram equalization to the projection image to enhance an annular rim and leaflet coaptation zone of the heart valve (claim 5).

Claim 6:
U.S. Patent No. 10,235,754 teach the following:
The method of claim 5, wherein segmenting the heart valve leaflets further comprises a user - 13 - 4812-6693-3704.1103241.006458 / Y6253PATENT outlining the heart valve and marking a leaflet coaptation curve in the enhanced projection image, selecting a threshold for region competition, and using resulting information to initialize said three-dimensional active contour evolution (claim 6).




Claim 7:
U.S. Patent No. 10,235,754 teach the following:
The method of claim 6, wherein segmenting the heart valve leaflets further comprises using a level set method to solve for a final three-dimensional segmentation (claim 7).

Claim 8:
U.S. Patent No. 10,235,754 teach the following:The method of claim 1, further comprising obtaining a patient-specific cm-rep of the heart valve leaflets by fitting a deformable medial model to binary segmentations of the heart valve leaflets by Bayesian optimization (claim 8).

Claim 9:
U.S. Patent No. 10,235,754 teach the following
The method of claim 1, wherein each heart valve leaflet is treated as a separate shape whose morphological skeleton comprises a single medial manifold (claim 9).

Claim 10:
U.S. Patent No. 10,235,754 teach the following
The method of claim 9, wherein the medial manifold and surface boundaries of the cm-rep of each heart valve leaflet is discretely represented by a triangulated mesh and each node of the mesh quantifies a localized leaflet thickness measurement defined as a chord length or distance between two boundary points associated with that node on the mesh (Claim 10).


Claim 11:
U.S. Patent No. 10,235,754 teach the following
The method of claim 10, wherein during the Bayesian optimization the mesh of each heart valve leaflet is deformed such that a similarity between the mesh and its corresponding segmentation is maximized (Claim 11).

Claim 12:
U.S. Patent No. 10,235,754 teach the following
The method of claim 11, wherein a Laplace eigenfunction basis is defined on the mesh during fitting of the deformable medial model such that the mesh is deformed smoothly by modifying coefficients of a small number of basis functions rather than all vertices of the mesh (claim 12).

Claim 13:
U.S. Patent No. 10,235,754 teach the following
The method of claim 12, wherein the fitting of the deformable medial model is performed in stages with increasing resolution (claim 13).

Claim 14:
U.S. Patent No. 10,235,754 teach the following
The method of claim 1, wherein an atrial surface of the fitted cm-rep of each heart valve leaflet is applied to the FEA algorithm for finite element analysis using locally defined leaflet thickness at each point on the atrial surface as input (claim 14).


Claim 15:
U.S. Patent No. 10,235,754 teach the following
The method of claim 1, wherein the segmenting step includes quantifying locally varying thicknesses of the heart valve leaflets in the three-dimensional image data (claim 15).

Claim 16:
U.S. Patent No. 10,235,754 teach the following
The method of claim 15, wherein quantifying locally varying thicknesses of the heart valve leaflets in the three-dimensional image data comprises applying a deformable medial model that derives locally varying heart valve leaflet thickness measurements from a medial axis representation of the heart valve leaflets (claim 16).

Claim 17:
U.S. Patent No. 10,235,754 teach the following
The method of claim 16, wherein the patient-specific model of the heart valve leaflets is applied to said FEA algorithm using image-derived thickness measurements of the heart valve leaflets as input material parameters (claim 17).

Claim 18:
U.S. Patent No. 10,235,754 teach the following:
The method of claim 1, wherein the heart valve is the mitral valve (Claim 18).


Claims 1-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,779,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 9,779,496.
	Claim 1 is taught by claim 1 of U.S. Patent No. 9,779,496.
	Claim 2 is taught by claim 2 of U.S. Patent No. 9,779,496.
	Claim 3 is taught by claim 3 of U.S. Patent No. 9,779,496.
	Claim 4 is taught by claim 4 of U.S. Patent No. 9,779,496.
	Claim 5 is taught by claim 5 of U.S. Patent No. 9,779,496.
	Claim 6 is taught by claim 6 of U.S. Patent No. 9,779,496.
	Claim 7 is taught by claim 7 of U.S. Patent No. 9,779,496.
	Claim 8 is taught by claim 1 (column 9 lines 17-20) of U.S. Patent No. 9,779,496.
	Claim 9 is taught by claim 8 of U.S. Patent No. 9,779,496.
	Claim 10 is taught by claim 11 of U.S. Patent No. 9,779,496.
	Claim 11 is taught by claim 12 of U.S. Patent No. 9,779,496.
	Claim 12 is taught by claim 113 of U.S. Patent No. 9,779,496.
	Claim 13 is taught by claim 14 of U.S. Patent No. 9,779,496.
	Claim 14 is taught by claim 15 of U.S. Patent No. 9,779,496.
	Claim 15 is taught by claim 16 of U.S. Patent No. 9,779,496.
	Claim 16 is taught by claim 17 of U.S. Patent No. 9,779,496.
	Claim 17 is taught by claim 16 of U.S. Patent No. 9,779,496.
	Claim 18 is taught by claim 17 of U.S. Patent No. 9,779,496.

Claims 1-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,783,631. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 10,783,631.
	Claim 1 is taught by claim 1 of U.S. Patent No. 10,783,631
	Claim 2 is taught by claim 2 of U.S. Patent No. 10,783,631
	Claim 3 is taught by claim 3 of U.S. Patent No. 10,783,631
	Claim 4 is taught by claim 4 of U.S. Patent No. 10,783,631
	Claim 5 is taught by claim 5 of U.S. Patent No. 10,783,631
	Claim 6 is taught by claim 6 of U.S. Patent No. 10,783,631
	Claim 7 is taught by claim 7 of U.S. Patent No. 10,783,631
	Claim 8 is taught by claim 10 of U.S. Patent No. 10,783,631
	Claim 9 is taught by claim 11 of U.S. Patent No. 10,783,631
	Claim 10 is taught by claim 12 of U.S. Patent No. 10,783,631
	Claim 11 is taught by claim 13 of U.S. Patent No. 10,783,631
	Claim 12 is taught by claim 14 of U.S. Patent No. 10,783,631
	Claim 13 is taught by claim 15 of U.S. Patent No. 10,783,631
	Claim 14 is taught by claim 16 of U.S. Patent No. 10,783,631
	Claim 15 is taught by claim 1 (column 9 lines 15-20) of U.S. Patent No. 10,783,631
	Claim 16 is taught by claim 17 of U.S. Patent No. 10,783,631
	Claim 17 is taught by claim 18 of U.S. Patent No. 10,783,631
	Claim 18 is taught by claim 19 of U.S. Patent No. 9,779,496.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suresh et al (US 2007/0014452).
Claim 1:
Suresh et al teach the following subject matter:
A method of measuring or estimating stress distributions on heart valve chordae tendinae in a subject, comprising: 
obtaining three-dimensional images of the heart valve leaflets (0026-0028 teaches three-dimensional images to asses condition of mitral values of human heart; figure 15 and 0058-0064 teaches where leaflets are considered; mitral valve leaflets 0161);  
segmenting the heart valve leaflets in the three-dimensional images, in order to obtain three-dimensional binary images of the heart valve leaflets from which localized measurements of leaflet thickness can be computed (0025 teaches assessing tissue thickness with progressive coloring; starting paragraph 0194 teaches heart be divided into one or more section/segments; paragraph 0226 teaches information such as wall thickness; 0252 teaches comparing and tracking relationship between thickness of heart and time); 
obtaining localized measurements of leaflet thickness by modeling a shape of each heart valve leaflet with three-dimensional medial axis representation, in order to generate an image- derived patient-specific model of the heart valve leaflets (0474 teaches binary images from standard practice to maximum allowed value); and 
applying the image-derived patient-specific model of the heart valve leaflets to a finite element analysis (FEA) algorithm to estimate stresses on the heart valve chordae tendinae (0239 teaches finite element analysis (FEA) as a mathematical approach for of the 3D object (heart valve); 0280 teaches finite element models with related user/patient input/parameter in paragraph 0281; paragraph 0351-0352 taches input parameter for new composition with user know data to simulate the functional characteristics of finite element model; 0463 teaches use of FEA for modeling stress value).

Claim 2:
Suresh et al teach:
The method of claim 1, wherein the obtaining step comprises imaging the heart valve leaflets using echocardiography to obtain three-dimensional ultrasound images (0011 teaches use of echocardiography).

Claim 3:
Suresh et al teach:
The method of claim 1, wherein segmenting the heart valve leaflets is performed manually with active contour evolution, with multi-atlas segmentation, or with a deformable modeling method (0294 teaches manually tracing to quickly outline location structures of heart, vales; 0229 teaches multi-dimensional model segment portion of images; 0244 teaches deformation consideration).



Claim 4:
Suresh et al teach:
The method of claim 3, wherein the heart valve leaflets are segmented in the three- dimensional image data by user-initialized three-dimensional active contour evolution based on region competition (0095 teaches endocardial boundary with subdivision/segment of the distance allowing regional motion).

Claim 5:
Suresh et al teach:
The method of claim 4, wherein segmenting the heart valve leaflets further comprises user- initialized region of interest (ROI) extraction including construction of a two-dimensional maximum intensity projection image along an axial dimension of an image volume of the heart valve leaflet images and application of adaptive histogram equalization to the projection image to enhance an annular rim and leaflet coaptation zone of the heart valve (0533 teaches ROI segmenting where above teaches user inputs means; starting 0417 teaches intensity of cardiac cycle is monitor, further in paragraph 0511 teaches analyzing of histogram densities of the related feature in the image/regions).

Claim 6:
Suresh et al teach:
The method of claim 5, wherein segmenting the heart valve leaflets further comprises a user - 13 -4812-6693-3704.1103241.006458 / Y6253PATENT outlining the heart valve and marking a leaflet coaptation curve in the enhanced projection image, selecting a threshold for region competition, and using resulting information to initialize said three-dimensional active contour evolution (0495 teaches assessing data with threshold for bled/grown/evolution of feature, such as structural feature of the heart, to a second feature).

Claim 7:
Suresh et al teach:
The method of claim 6, wherein segmenting the heart valve leaflets further comprises using a level set method to solve for a final three-dimensional segmentation (0505 teaches active contour with level-set of evolving function with regard to topology; 0506 teaches level-set calculated with active contour formation in different locations).

Claim 14:
Suresh et al teach:
The method of claim 1, wherein an atrial surface of the fitted cm-rep of each heart valve leaflet is applied to the FEA algorithm for finite element analysis using locally defined leaflet thickness at each point on the atrial surface as input (Abstract teaches patient specific template of the entire model (3D/4D heart, 3D address the atrial surface), above teaches modeling of the element of the heart such as the leaftlet thickness, above teaches the use of FEA).

Claim 15:
Suresh et al teach:
The method of claim 1, wherein the segmenting step includes quantifying locally varying thicknesses of the heart valve leaflets in the three-dimensional image data (0280 teaches finite element models with related user/patient input/parameter in paragraph 0281; paragraph 0351-0352 taches input parameter for new composition with user know data to simulate the functional characteristics of finite element model).


Claim 16:
Suresh et al teach:
The method of claim 15, wherein quantifying locally varying thicknesses of the heart valve leaflets in the three-dimensional image data comprises applying a deformable medial model that derives locally varying heart valve leaflet thickness measurements from a medial axis representation of the heart valve leaflets (0025 teaches wall thickness assess from 3D images; paragraph 0226 and 0369 teaches further detail; paragraph 0244 teaches deformation of 3D model build with FEA would provide such data).

Claim 17:
Suresh et al teach:
The method of claim 16, wherein the patient-specific model of the heart valve leaflets is applied to said FEA algorithm using image-derived thickness measurements of the heart valve leaflets as input material parameters (0280 teaches finite element models with related user/patient input/parameter in paragraph 0281; paragraph 0351-0352 taches input parameter for new composition with user know data to simulate the functional characteristics of finite element model).

Claim 18:
Suresh et al teach:
The method of claim 1, wherein the heart valve is the mitral valve (0012 teaches mitral valve consideration; 0026 teaches mitral valve in human heart).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suresh et al (US 2007/0014452) in view of Burlina et al (US 2014/0071125).
Claim 8:
Suresh et al teach:The method of claim 1, further comprising obtaining a patient-specific cm-rep of the heart valve leaflets by fitting a deformable medial model to binary segmentations of the heart valve leaflets (abstract teaches patient specific data; 0474 teaches morphological operation (deform) with remove (segment) selected foreground from binary images).
Suresh et al teach the following subject matter above, but not the following which is taught by Burlina et al (US 2014/0071125):
by Bayesian optimization (00643, claim 8 and claim 18 teaches the use of Bayesian for anatomical components for automated segmentation and tracking; 0638 teaches this apply to estimating stress and strain on heart tissues such as valves in 3D/4D image data.)
Suresh et al and Burlina et al are in the field of image analysis especially in the medical imaging field regarding heart image data in regarding to stress and strain of the elements of the heart such that the combine outcome is predictable outcome. 
It would have been obvious to one skill in the art at the time of the invention to modify medical image processing Suresh et al with additional use of Bayesian Burlina et al would provide automated segmentation of patient-specific tissue as disclosed by Burlina et al in 0638 and 0643. 


Claim 9:
Burlina et al teaches:
The method of claim 1, wherein each heart valve leaflet is treated as a separate shape whose morphological skeleton comprises a single medial manifold (0517 teaches segmentation extract a volumetric of the leftlet from each 4D and convert to single plane mesh (single medial manifold)).

Claim 10:
Burlina et al teaches:
The method of claim 9, wherein the medial manifold and surface boundaries of the cm-rep of each heart valve leaflet is discretely represented by a triangulated mesh and each node of the mesh quantifies a localized leaflet thickness measurement defined as a chord length or distance between two boundary points associated with that node on the mesh (above teaches 3D imaging and 0479 further consideration using triangular mesh for each models; 0531 teaches triangular patch of the thin-shell membrane).

Claim 11:
Burlina et al teaches:
The method of claim 10, wherein during the Bayesian optimization the mesh of each heart valve leaflet is deformed such that a similarity between the mesh and its corresponding segmentation is maximized (above teaches use of Bayesian for analysis, where figures 4-1 to 4-1 in 0058-0059 teaches deformation of leaflets; 0285-0292 teaches comparing to table for deformed (comparing similarity between)).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kheradvar et al (US 2010/0016711) teaches Membrane-Deformation Mapping Technique - tifying the constitutive relationship for the highly nonlinear tissue leaflets in BHVs, a plausible approach that provides quantitative data essential for reliable model prediction of leaflet durability is to measure the true, three-dimensional, transient leaflet kinematics during the opening and closure of BHVs under conditions that are similar to those experienced by the human heart. Through direct measurements, the necessary response characteristics of the leaflets to physiologic pressure/flow conditions can be obtained. Furthermore, successful implementation of a non-contacting deformation measurement system can provide insight for development of a lab-based experiment capable of quantifying the constitutive response of thin non-linear membranes, such as the valve leaflet (0004).
Gorman et al (US 2013/0195335) teaches AUTOMATIC QUANTIFICATION OF MITRAL VALVE DYNAMICS WITH REAL-TIME 3D ULTRASOUND - rt-3DE images of the mitral valve are quantitatively analyzed so as to enable, for example, prediction of the degree of recurrent ischemic mitral regurgitation (IMR) and comprehensive assessments of leaflet tethering and "tenting" for the entire mitral valve. In accordance with the method, first, the rt-3DE images are registered with symmetric diffeomorphism to obtain information about how the mitral valve deforms over time (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656